               Case 1:21-cr-00269-CM Document 23 Filed 09/07/21 Page 1 of 1
                    Case 1:21-cr-00269-CM Document 22 Filed 09/01/21 Page 1 of 3~
Federal Defenders                                              52 Duane Street-10th Floor, Ne
                                                                                                   uthem District
                                                                                                   York, NY 10007
OF NEW YORK, rr-Nc.                                                      Tel: (212) 417-87()0 F :,c (212) 571-0392
                                                   i

J land I.    /'a11011                                                                      Sum   = Vt>CT«:r n/ :-;,,. Yori.
                                                                                                 ••uuifi_~r L /Jnn1-,r
E ,.·n11a·< D1r~1.tor                                                                             u,,n.,.,.m.CJ,a,tt



                                                                                                 ENDORSED
                                               I

                                               I
                                               I
                                               I


 BYECF                   I
 Honorable Colleen McMbhon
 United States District Judge
 Southern District of New York
 500 Pearl Street        I
 New York, NY 10007 :
                                           I
                                           I
 Re:         United States v( Malik Sanchez,
             21 Cr. 269 (CM)i
                                           I


                     I
 Dear Judge McMahon: i

             I write to request that the Court modify Malik Sanchez's bail condilions to
 enable him to participalte in a GED and work readiness program through
 Opportunities for a Better Tomorrow ("OBT"). OBT has accepted Mr. SaJchez into
 its program, with classrs to begin on September 13. See Exhibit A (OBT Letter).

       A bail modificat~on is needed because OBT class meetings are bein
 conducted virtually in iight of the pandemic. Mr. Sanchez is presently alowed to
 use the internet only for communications with counsel, mental health co nselors,
 and Pretrial Services. !Mindful of Mr. Sanchez's bail conditions, OBT pro oses to
 have him come to the OBT offices in Sunset Park, Brooklvn, to access the internet
 under the supervision or OBT staff for class work only. I request that thi Court
                                                                                                                   ✓
 modify Mr. Sanchez's fail conditions to permit him to access the internet un~er
 these conditions.      I
                .                      '

       Pretrial Service's consents to this request. The government defers to Pretrial
 Services.              r,=::::;:==~'=========~
                          USDC-SJ)NY
                                                                Respectfully submit ed,
                          DOCUMENT I
                                                                /s/
                        i ELECTn.O~lCALLY FILED                 Clay H. Kaminsky



 cc:
                        /!~~~~~,~~~~,
            AUSA Kaylan Lasky                ·
                                                       M~~-;    Assistant Federal D 3fender
                                                                (212) 417-8749 / (64 >) 842-2622


            USPSO Jonath'an Lettieri (by email)
                               I
                               I
                               I
